RULEY, JUDGE:
The claimants have asserted this claim in the sum of $10,000.00 for damages to unimproved real property allegedly caused by the respondent. The lot or parcel of real property to which the claim relates is a lot containing 0.46 acre which the claimants had surveyed in October, 1978. It is part of a larger tract of 8.8 acres located upon the waters of Tuppers Creek in Kanawha County, which the claimants bought in 1973 for $6,000.00. The lot lies between a horseshoe curve in State Local Service Route 21/10 so that both its west end and its east end abut upon that route. It also lies on a hillside, its west end being approximately 70 feet higher than its east end. It is 220 feet long on its south side and about 170 feet long on its north side. There is a 24-inch culvert under the roadway at about the midpoint of each end of the lot.
The burden of the claim is' that, in the last four or five years, there has been an increase in the volume of surface water draining onto the west end of the lot, which has increased, in both depth and width, the size of a ditch which runs through the lot. The undisputed evidence, however, is that the respondent has made no change in the roadway or the culverts since the claimants bought their property. In addition, it is undisputed that the ditch is a natural drainage course. Although the volume of surface water flowing through the ditch and the lot may have increased in recent years, there is no evidence from which the Court could infer that such increase is attributable to any legal fault on the part of the respondent. For those reasons, the claim must be denied.
Claim disallowed.